This is an appeal from a decree of the surrogate of Chemung county construing certain provisions of the will of *981Antoine Romer, deceased, and directing the executrix of the estate of deceased and as a successor trustee of a trust created under said will to account. Helen S. Romer is the widow of George Romer, a son of the deceased. By the fifth paragraph of his will, decedent, Antoine Romer, devised two stores located in the city of Elmira to his sons Charles B. Romer and George Romer in trust during the lifetime of his daughter, Harriet S. Romer, to maintain, manage and control the said property and to pay the net revenues to each of his three children. In the event of the death of either of his two sons leaving a child or children surviving, such child or children to receive the share which would have been given to the parent, if living, and in the ease of the death of either of his sons leaving no child or children surviving but leaving a wife surviving, such wife to receive the share her husband would have received, if living. It is directed that upon the death of the daughter, Harriet Romer, the executors are to sell the property and pay over the trust to the then surviving children, or in case of the death of any child, to the child or children of su'ch deceased child. In the event that either of his sons died leaving no child or children but leaving a wife surviving, such widow of deceased son to be entitled to a share in the residue. The question presented is whether or not there was a suspension of the power of alienation for more than two lives in being. The decision of the surrogate holding that there was no suspension of the power of alienation and that the trust created was a valid trust must be affirmed. Clearly, the suspension of the power of alienation was limited to the lifetime of but one person, Harriet S. Romer. Decree and order of the surrogate unanimously affirmed, with costs to respondent payable from the estate. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.